Case 1:18-cv-01432-AJT-TCB Document 27 Filed 07/05/19 Page 1 of 2 PageID# 177



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 KENNETH PRITCHARD,

                Plaintiff,

        v.                                         Civil Action No. 1:18-cv-1432-AJT-TCB

 METROPOLITAN WASHINGTON
 AIRPORTS AUTHORITY.

                Defendant.


                PLAINTIFF’S CERTIFICATE REGARDING DISCOVERY



       I HEREBY CERTIFY that on May 1, 2019, Plaintiff Kenneth Pritchard served the Rule

26(a)(1) Disclosures on Defendant’s counsel of record in this case, and that on July 5, 2019,

Plaintiff served Plaintiff’s First Set of Interrogatories, Requests for Production of Documents,

and Requests for Admissions on Defendant’s counsel of record in this case. I will retain the

original of these documents in my possession, without alteration, until the case is concluded in

this Court, the time for noting an appeal has expired, and any appeal noted has been decided.


                                              Respectfully submitted,


                                              /s/ Nina Ren_____________________

                                              James M. Eisenmann, Esq. (appearing pro hac vice)
                                              Email: jeisenmann@kcnlaw.com
                                              Nina Ren, Esq. (VSB No. 86434)
                                              Email: nren@kcnlaw.com
                                              Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                              818 Connecticut Avenue NW, Suite 1000
                                              Washington, D.C. 20006
Case 1:18-cv-01432-AJT-TCB Document 27 Filed 07/05/19 Page 2 of 2 PageID# 178



                                              Direct Dial: 202-558-5968
                                              Office: 202-331-9260
                                              Facsimile: 1-866-879-6171
                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I will electronically file the foregoing with the Clerk

of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to

the following:

                 Joseph W. Santini, Esq. (jsantini@dclawfirm.com)
                 Lindsay Allaire Thompson (lathompson@dclawfirm.com)
                 Friedlander Misler, PLLC
                 5335 Wisconsin Avenue, NW, Suite 600
                 Washington, D.C. 20015

                 Counsel for the Defendant


                                              /s/ Nina Ren_____________________
                                              Nina Ren
